Citation Nr: 0012103	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia, 
status post-repair, with Barrett's esophagus, currently 
evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from December 1945 to 
August 1946, and from May 1948 to March 1967.  This appeal 
arises from a June 1998 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, regional office 
(RO).  That rating decision denied an evaluation in excess of 
10 percent for the veteran's service connected hiatal hernia 
disability.  A hearing officer's decision dated in August 
1999 increased the evaluation to 30 percent disabling.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The service-connected hiatal hernia, status post-repair, 
with Barrett's esophagus, is currently manifested by 
objective evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
productive of considerable impairment of health, but no 
showing of vomiting, hematemesis, material weight loss, 
melena with moderate anemia, or severe impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 30 percent for 
hiatal hernia, status post-repair, with Barrett's esophagus, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The service medical records indicate that the veteran 
underwent surgery for hiatal hernia in 1963.  Service 
connection for status post hiatal hernia repair was granted 
in January 1982, and a 10 percent evaluation was assigned 
from October 1981.  A hearing officer's decision in August 
1999 increased the evaluation to 30 percent disabling from 
February 1998.  The veteran contends that he is entitled to a 
higher evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The highest rating provided by the VA 
Schedule for Rating Disabilities for a hiatal hernia is 60 
percent, and that rating contemplates a level of impairment 
which includes symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  The current 30 percent rating is warranted where 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).

Esophagogastroduodenoscopy (EGD) conducted in October 1997 
confirmed the presence of hiatal hernia and Barrett's 
esophagus.  At his personal hearing in January 1999, the 
veteran reported heartburn and regurgitation after every full 
meal.

A VA examination was conducted in July 1998.  The veteran 
reported that he avoided spicy foods.  He stated that every 
few years he had problems with swallowing.  The veteran slept 
with the head of the bed elevated six inches.  He reported 
belching at night and regurgitation on reclining 
approximately two to three times per week.  The veteran 
stated that he did not eat after four or five p.m.  He stated 
that he tried to eat slowly, but still experienced difficulty 
swallowing one or two times per month.  The veteran reported 
that his weight had been stable.  On examination, the veteran 
was six feet tall and weighed 201 pounds.  His maximum weight 
in the past year was 203.  He was described as well developed 
and well nourished, and his abdomen was slightly obese.  
There was no abdominal tenderness.  A small sliding type 
hiatal hernia was shown on barium examination of the 
esophagus.  Lab tests did not demonstrate anemia.  The 
diagnoses were hiatal hernia status post surgery with reflux 
esophagitis, Barrett's esophagus, and antritis and 
duodenitis.

The evidence of record indicates that the veteran's service 
connected hiatal hernia, status post-repair, with Barrett's 
esophagus, is manifested by objective evidence of hiatal 
hernia and gastroesophageal reflux, and persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation; this is productive of considerable impairment 
of health.

There is simply no showing of vomiting, hematemesis, material 
weight loss, melena with moderate anemia, or severe 
impairment of health which would support a 60 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1999).






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

